Citation Nr: 1500730	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for congestive heart failure (CHF).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.

He appealed to the Board of Veterans' Appeals (Board/BVA) from November 2006 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is in the claims folder, so of record.

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's claim should take into consideration the existence of these electronic records.

Because the claim requires further development before being decided on appeal, the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), VA has a duty to assist a Veteran with a claim by making reasonable efforts in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  These reasonable efforts will generally consist of an initial request for relevant records and, if they are not received, at least one follow-up request.  38 U.S.C.A. § 5103A(b)(2)(B); 38 C.F.R. § 3.159(c)(1) (2014).  This duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and 

relevant Social Security Administration (SSA) records, and making reasonable efforts as well to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2) (2014); Tetro v. Gober, 14 Vet. App. 110 (2000).  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In September 2006, the Veteran submitted a VA Form 21-4142 authorizing release of confidential medical treatment records from a private facility that reportedly had treated him for a heart condition since 1985.  In May 2007, the RO resultantly sent a request for these records to the private medical facility he had identified.  In June 2007, personnel at this private medical facility indicated the request could not be processed because the authorization to release these records to VA was not dated within the previous 180 days, therefore requested that VA re-submit the request.  But as there is no indication another attempt was made to obtain these records, and indication the Veteran was informed they could not obtained, remand is required to again attempt to obtain these private treatment records.  38 C.F.R. § 3.159(c)(1), (e)(1).

Additionally, VA received a one-page determination from SSA that the Veteran had applied for SSA disability benefits and had claimed that he was disabled due to a heart condition.  The SSA decision page indicates that the medical information used to decide the claim included private treatment records dated from September 1986 to January 1993.  However, because there is no other evidence or records from SSA, nor is there any indication an attempt was made to obtain any SSA records, a remand also is necessary to attempt to obtain these other records.  38 C.F.R. § 3.159(c)(2), (e)(1).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and request that he provide the names, addresses, and dates of treatment of all health care providers from whom he has received treatment for his CHF or any other heart disorder since 1985, to specifically include treatment records from St. Luke's Hospital and Kelsey-Seybold Clinic.  With his authorization, obtain copies of all treatment records that he identifies, but only those that are not duplicates of records already in the claims file.  Provided the necessary release forms are completed and returned, an attempt to obtain the identified records must be undertaken.  And if attempts to obtain these records are unsuccessful, the Veteran must be notified of this and given opportunity to provide copies of these records, himself, including if, as an example, they are in his personal possession.  38 C.F.R. § 3.159(c)(1), (e)(1).

2.  Contact the SSA and request any and all records concerning the Veteran's claim of entitlement to disability benefits from this other Federal agency, including any decision made by an Administrative Law Judge and any medical records relied upon or considered in making the determination.  All records obtained must be associated with the claims file so they, too, may be considered in this appeal.  Any negative reply must be documented in the claims file and the Veteran appropriately notified.  38 C.F.R. § 3.159(c)(2), (e)(1).


3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and given them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

